     Case 3:20-cv-01884-B-BH Document 1 Filed 07/16/20              Page 1 of 4 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

LUCAS HORTON,                                   §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §          CASE NO. ___________
                                                §
SUNPATH, LTD.                                   §
                                                §
        Defendant.                              §

                     DEFENDANT SUNPATH, LTD.’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant, SunPath LTD., by and

through its undersigned counsel, hereby removes the above-captioned action, by the filing

of this Notice of Removal with the Clerk of the Small Claims Court of Dallas County, Texas. As

grounds for removal, Defendants state as follows:

        1.     On or about June 19, 2020, Plaintiff Lucas Horton (“Plaintiff”) filed an action in

the Small Claims Court of Dallas County, Texas entitled Lucas Horton v. SunPath, LTD under

Case No. JS2000148D (the “State Court Action”).

        2.     On or about July 2, 2020, Defendant was served with the citation and

complaint. A true and correct copy of Plaintiff’s Complaint is attached hereto as Exhibit 1.

The accompanying citation is attached hereto as Exhibit 2.

        3.     Undersigned counsel made repeated requests that the Small Claims Court

provide a copy of the docket sheet to be included with this Notice of Removal, pursuant to

Local Rule 81.1, but the staff of the Small Claims Court refused to provide one by the time for

removal of this case. Efforts will continue and supplementation will occur, if the Clerk of the

Small Claims Court does provide the docket sheet.



                                                                                      Page 1 of 4
   Case 3:20-cv-01884-B-BH Document 1 Filed 07/16/20               Page 2 of 4 PageID 2



       4.     Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and pleadings

served on Defendants in the State Court Action can be found in Exhibits 1 and 2.

       5.     Pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. Proc., Rule 6, this Notice of

Removal is timely because it has been filed within 30 days of Defendant’s receipt of the

citation and complaint.

       6.     This Court is the district and division “embracing the place where [the State

Court] action is pending.” 28 U.S.C. § 1441(a).

       7.     This action is removable to this Court under 28 U.S.C. § 1441(a), because it is

a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1331.

       8.     The Plaintiff’s Complaint asserts a single cause of action: that Defendant

violated Texas Business and Commerce Code § 305.053. See Exhibit 1, Compl. ¶ 1.

       9.     This case is a civil action over which this Court has original federal question

jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff’s Complaint falls within the limited

circumstances where a state-law claim necessarily “raises a stated federal issue, actually

disputed and substantial, which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.” See Grable &

Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005). Here, Plaintiff’s

Complaint requires the construction of federal law. See Merrell Dow Pharmaceuticals Inc. v.

Thompson, 478 U.S. 804, 808 (1996) (finding that federal question also arises when the

determination of a right under state law cause of action incorporates federal law as one of

the elements of recovery if the federal law incorporated in the state cause of action provides

a federal private right of action). Indeed, to assert a claim under Texas Business and

Commerce Code § 305.053, there must be a violation of the Telephone Consumer Protection



                                                                                     Page 2 of 4
   Case 3:20-cv-01884-B-BH Document 1 Filed 07/16/20                Page 3 of 4 PageID 3



Act. See Tex. Bus. Com. Code § 305.053 (“[a] person who receives a communication that

violates 47 U.S.C. § 227, a regulation adopted under that provision, or Subchapter A may

bring an action in this state against the person who originates the communication…”). And,

the TCPA provides a private right of action for violations and statutory damages in the

amount of $500 for each separate violation and up to $1,500 for each willful violation. See 47

U.S.C. 227 § (b)(3), (f)(1). Thus, this case is a civil action over which this Court has original

federal question jurisdiction pursuant to 28 U.S.C. § 1331.

       10.     As a result, this Court has original jurisdiction over this civil action pursuant

to 28 U.S.C. § 1331, because Plaintiff’s Complaint is founded on claims or rights arising under

the laws of the United States, and removal is appropriate under 28 U.S.C. § 1441.

       11.     By filing this Notice of Removal, Defendant does not waive any defenses that

it may have to Plaintiff’s claims.

                                                    Respectfully submitted,

                                                    By:/s/Jason Wagner_______________________
                                                           Jason Wagner
                                                           jwagner@jwagnerlaw.com
                                                           State Bar No. 00795704
                                                           Federal Bar No. 20325
                                                           1110 Kingwood Drive, Suite 280
                                                           Houston, Texas 77339
                                                           Telephone: (713) 554-8450
                                                           Facsimile:    (713) 554-8451

                                                    ATTORNEYS FOR DEFENDANT




                                                                                      Page 3 of 4
   Case 3:20-cv-01884-B-BH Document 1 Filed 07/16/20            Page 4 of 4 PageID 4



OF COUNSEL:

WAGNER LAW, PLLC
1110 Kingwood Drive
Suite 280
Houston, Texas 77339
Telephone: (713) 554-8450
Facsimile:   (713) 554-8451

                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Defendant’s Notice of Removal
was served, pursuant to Federal Rule of Civil Procedure 5, via United States certified mail,
return receipt requested, and email, on this the 16th day of July 2020, to:

                                      Lucas Horton
                                   1202 Stratford Drive
                                 Richardson, Texas 75080

                                                 /s/Jason Wagner__________________________
                                                        Jason Wagner




                                                                                  Page 4 of 4
